PER CURIAM.
Jaqueline Montanez appeals an order denying unemployment compensation benefits. We conclude that the order is supported by the record. See Briceno v. Precision Delivery Sys., Inc., 752 So.2d 131 (Fla. 3d DCA 2000); DeJesus v. Riconed, Inc., 741 So.2d 642 (Fla. 3d DCA 1999). We see no abuse of discretion in the denial *1217of the request for a new hearing with an interpreter, where the prehearing notice advised the claimant to make a request for an interpreter prior to the hearing, the claimant made no such request prior to or during.the hearing, and the hearing transcript does not on its face indicate any difficulty on the part of the claimant in participating in the proceedings.
Affirmed.